            Case 9:20-bk-10554-DS          Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42                   Desc
                                             Main Document Page 1 of 9


                  1   sAEGRE DRINKER BIDDLE & REATH LLP
                      JEREMY M. PELPHREY (CA Bar #249862)
                  2   Jeremy.Pelphrey@faegredrinker.com
                      RYAN M. SALZMAN (CA Bar #299923)                              FILED & ENTERED
                  3   Ryan.Salzman@faegredrinker.com
                      1800 Century Park East, Suite 1500
                  4   Los Angeles, CA 90067                                              NOV 13 2020
                      Telephone: (310) 203-4000
                  5   Facsimile: (310) 229-1285
                      Counsel for Debtors and Debtors in Possession                 CLERK U.S. BANKRUPTCY COURT
                                                                                    Central District of California
                  6                                                                 BY rust       DEPUTY CLERK


                  7

                  8                            UNITED STATES BANKRUPTCY COURT

                  9              CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
                 10    In re                                           Lead Case No. 9:20-bk-10554-DS
                 11    COMMUNITY PROVIDER OF                           Chapter 11
                       ENRICHMENT SERVICES, INC.,
                 12
                                                                     Jointly Administered With:
                 13                                          Debtor. Case No. 9:20-bk-10553-DS
                                                                     Case No. 9:20-bk-10994-DS
                 14    In re
                 15    NOVELLES DEVELOPMENTAL                        ORDER AUTHORIZING DEBTOR TO
                       SERVICES, INC.,                               ASSUME AND ASSIGN CERTAIN
                 16
                                                                     UNEXPIRED REAL PROPERTY LEASES
                                                             Debtor.
                 17                                                  PURSUANT TO 11 U.S.C. § 365
                       In re
                 18
                       CPES CALIFORNIA, INC.
                 19
                                                             Debtor.
                 20
                       ☐ Affects All Debtors
                 21
                       ☒ Affects Community Provider of
                 22    Enrichment Services, Inc. d/b/a CPES Inc.
                 23    ☐ Affects Novelles Developmental Services,
                       Inc.
                 24
                       ☐ Affects CPES California, Inc.
                 25

                 26

                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH
            Case 9:20-bk-10554-DS                  Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42                          Desc
                                                     Main Document Page 2 of 9


                  1              A hearing was held at the above time and place on the “Motion for Entry of (I) an Order

                  2   (A) Authorizing and Approving the Debtor’s Entry into and Assumption of the Stalking Horse
                  3   Asset Purchase Agreement, (B) Authorizing and Approving Bidding Procedures and Break-Up
                  4   Fee, (C) Approving Notice Procedures, (D) Scheduling a Sale Hearing, and (E) Approving
                  5
                      Procedures for Assumption and Assignment of Certain Executory Contracts and Unexpired
                  6
                      Leases and Determining Cure Amounts; and (II) an Order (A) Authorizing the Sale of
                  7
                      Substantially All of the Debtor’s Assets Free and Clear of All Liens, Claims, Encumbrances, and
                  8
                      Interests, (B) Authorizing the Assumption and Assignment of Certain Executory Contracts and
                  9
                      Unexpired Leases” (the “Motion,” Docket No. 296)1 filed by Community Provider of Enrichment
                 10
                      Services, Inc. (the “Debtor”). The court has reviewed and considered the Motion, the record in
                 11

                 12   this case, the statements of counsel at the hearing (the “Sale Hearing”), and has granted the

                 13   Motion with respect to the Bidding Procedures (the “Bidding Procedures Order,” Docket No.

                 14   386) after previous hearings held on September 14, 2020, and September 24, 2020 (the “Bidding

                 15   Procedures Hearing”). For the reasons stated on the record at the hearing held on November 3,
                 16   2020,
                 17
                      IT IS HEREBY ORDERED that the relief requested in the Motion as modified by the comments
                 18
                      placed on the record at the Sale Hearing is granted as provided herein:
                 19

                 20              1.       Pursuant to section 365 of the Bankruptcy Code, Debtor is authorized to assume

                 21   and assign the leases identified on Exhibit A attached hereto (the “Leases”), subject to any

                 22   modifications agreed to by the non-Debtor parties identified on Exhibit A as the counter parties
                 23   and the assigned vendors. The assumption of the Leases includes any modifications, amendments
                 24
                      supplements or any other ancillary documents related thereto.
                 25
                                 2.       All requirements and conditions under Bankruptcy Code §§ 363 and 365 for
                 26
                      the assumption of the Leases by the Debtor and assignment to the vendors (the “Vendor
                 27

                 28
                      1
FAEGRE DRINKER
                          Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
BIDDLE & REATH
            Case 9:20-bk-10554-DS            Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42                  Desc
                                               Main Document Page 3 of 9


                  1   Assignees”) as reflected on Exhibit A have been satisfied and each Vendor Assignee will be

                  2   fully and irrevocably vested in all right, title and interest of each assigned Lease, and each
                  3   Lease will remain valid and binding and in full force and effect for the benefit of the
                  4   applicable Vendor Assignee in accordance with its terms or as otherwise agreed by the non-
                  5
                      Debtor parties to the Leases, notwithstanding any provision in any such Lease (including
                  6
                      those of the type described in Bankruptcy Code § 365(b)(2), (e)(1), and (f)(1)) that prohibits,
                  7
                      restricts, or conditions such assignment or transfer. The Cure Amounts set forth in the notice
                  8
                      thereof filed by the Debtor (Docket No. 386, including any amendments and supplements
                  9
                      thereto), or as otherwise agreed by the non-Debtor parties to the Leases, constitute all of the
                 10
                      Cure Amounts that are required to be paid under Bankruptcy Code § 365(b)(1) in connection
                 11

                 12   with the assumption and assignment of the Leases. The Debtor must pay such cure amounts

                 13   within 10 days of entry of this Order. Pursuant to Bankruptcy Code § 363(k), upon the

                 14   assignment of each Lease to the applicable Vendor Assignees and upon payment of the Cure

                 15   Amount, the Debtor will have no further liability or obligations with respect thereto.
                 16
                             3.      Pursuant to Bankruptcy Code § 363(f), the Leases are assigned to the Vendor
                 17
                      Assignees free and clear of any and all liens, claims, encumbrances and other interests, and the
                 18
                      Vendor Assignees will have no liability with respect to the Leases prior to the Assignment
                 19
                      Closing.
                 20

                 21          4.      Notwithstanding entry of this order, nothing herein creates, or is intended to create,

                 22   any rights in favor of, or enhances the status of any claim held by, any party.
                 23
                             5.      Under the circumstances of these chapter 11 cases, notice of the Motion is
                 24
                      adequate under Bankruptcy Rule 6004(a) and no other or further notice is required.
                 25

                 26          6.      Notwithstanding Bankruptcy Rule 6004(h), this Final Order will be immediately

                 27   effective and enforceable upon its entry.

                 28
FAEGRE DRINKER
BIDDLE & REATH
            Case 9:20-bk-10554-DS            Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42                Desc
                                               Main Document Page 4 of 9


                  1           7.     The Debtor and the applicable Vendor Assignees are authorized to take all action

                  2   necessary to effectuate the relief granted in this order.
                  3
                              8.     The court will retain jurisdiction to hear and determine all matters arising from or
                  4
                      related to the implementation, interpretation, and/or enforcement of this order.
                  5

                  6                                                     ###

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24   Date: November 13, 2020

                 25

                 26

                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH
            Case 9:20-bk-10554-DS           Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42    Desc
                                              Main Document Page 5 of 9


                  1                                        EXHIBIT A
                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH        ACTIVE.125450103.01
                                                                -1-                 CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS              Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42                     Desc
                                                 Main Document Page 6 of 9


                  1       Counterparty and       Contract            Subject Matter               Vendor              Cure
                              Address             Type                                            Assignee           Amount
                  2

                  3           HSL Asset                             243 S Kolb Rd # B            Community           $701.27
                          Management, LLC                           Tucson, AZ 85710              Options2
                                                  Property
                  4        201 S Kolb Rd.
                                                   Lease
                          Tucson, AZ 85710-
                  5             3614
                  6        Tucson’s Choice                          5035 E Cecelia St            Community          $1,150.00
                               Property                             Tucson, AZ 85710              Options3
                  7
                             Management
                                                  Property
                  8       7077 E Marilyn Rd.
                                                   Lease
                                Bldg 4
                  9         Scottsdale, AZ
                             85254-2782
                 10
                              Janet Case                          1821, 1823, 1825 and           Community          $3,150.00
                 11
                          1325 E Rockwood                           1827 E Silver St              Options4
                                                  Property
                 12             Blvd.                            Tucson, Arizona 85719
                                                   Lease
                            Spokane, WA
                 13          99203-3317
                 14         Bill Linderman                       3924 W Quail Avenue                Active          $1,350.00
                          18021 N 50th Place      Property      Glendale, Arizona 85308         Friendly Care
                 15         Scottsdale, AZ         Lease
                 16          85254-7567

                 17        Lee Childress                          1005 W Granada St               Advanced           $725.00
                               6514 S                            Willcox, Arizona 85643            Support
                 18                               Property
                          Mountainside Dr.                                                         Living
                                                   Lease
                          Gold Canyon, AZ
                 19         85118-2901
                 20
                          Madelyn Evenson                           7640 E 29th St                Advanced          $1,025.00
                 21        P.O. Box 89699         Property       Tucson, Arizona 85710             Support
                          Tucson, AZ 85752-        Lease                                           Living
                 22             9699
                 23          La Estancia                          6445 S. Maple #1017              Healthy          $1,296.95
                             Apartments                          Tempe, Arizona 85283              Homes
                 24                               Property
                          6445 S Maple Ave
                                                   Lease
                 25       Tempe, AZ 85283-
                                3673
                 26

                 27

                 28   2
                       Assumption of Lease includes lease modifications as agreed to by and between HSL Asset Management, LLC and
FAEGRE DRINKER
                      Community Options.
BIDDLE & REATH        ACTIVE.125450103.01
                                                                           -2-                         CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS              Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42                        Desc
                                                 Main Document Page 7 of 9


                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27
                      3
                        Assumption of Lease includes lease modifications as agreed to by and between Tucson’s Choice Property
                 28   Management and Community Options.
                      4
FAEGRE DRINKER
                        Assumption of Lease includes lease modifications as agreed to by and between Janet Case and Community Options.
BIDDLE & REATH        ACTIVE.125450103.01
                                                                             -3-                         CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS              Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42                         Desc
                                                 Main Document Page 8 of 9


                  1       Counterparty and        Contract             Subject Matter                Vendor              Cure
                              Address              Type                                              Assignee           Amount
                  2

                  3           Estancia                              6445 S. Maple #1019               Healthy           $1,296.95
                             Apartments                            Tempe, Arizona 85283               Homes
                                                   Property
                  4       6445 S Maple Ave
                                                    Lease
                          Tempe, AZ 85283-
                  5             3673
                  6         Grijalva Realty                        7921 N Casimir Pulaski             Desert            $1,195.00
                           4937 E 5th, Suite                              Avenue                     Horizons
                  7                                Property
                                  115                              Tucson, Arizona 85741
                                                    Lease
                  8       Tucson, AZ 85711-
                                 2282
                  9
                          West USA Realty                            1720 E Tulsa St                 AHCCMS             $1,319.50
                 10       7077 E Marilyn R,                       Chandler, Arizona 85225
                                                   Property
                               Bldg. 4
                 11                                 Lease
                            Scottsdale, AZ
                 12          85254-2782

                 13         Wyatt Siegal                             5255 S. Mill Ave.              On Angel’s          $1,527.00
                          8511 E Edgemont                          Tempe, Arizona 85283              Wings5
                 14                                Property
                                Ave
                                                    Lease
                           Scottsdale, AZ
                 15         85257-1813
                 16
                             J.E. Towns                             1124 E. Lodge Drive             Cornerstone         $1,300.00
                 17       780 Cayo Grande                          Tempe, Arizona 85283
                                                   Property
                                Court
                 18                                 Lease
                          Newbury Park, CA
                            91320-1942
                 19

                 20          La Estancia                            6445 S. Maple #1031             Vema Corp           $1,296.95
                             Apartments                            Tempe, Arizona 85283
                           320 W. Ohio St.,        Property
                 21
                                                    Lease
                              Ste. 650N
                 22       Chicago, IL 60654
                 23
                          CapGrow Holdings                        3401 W Marco Polo Rd               ResCare6           $1,734.00
                 24        JV Sub IV LLC                          Phoenix, Arizona 85027
                                                   Property
                           320 W. Ohio St.,
                 25                                 Lease
                              Ste. 650N
                          Chicago, IL 60654
                 26

                 27
                      5
                        Assumption of Lease includes lease modifications as agreed to by and between Wyatt Siegal and On Angel’s
                 28   Wings.
                      6
FAEGRE DRINKER
                        In this Exhibit A, ResCare shall mean ResCare Residential Services, LLC d/b/a A Place to Call Home.
BIDDLE & REATH        ACTIVE.125450103.01
                                                                             -4-                          CASE NO. 9:20-BK-10554-DS
            Case 9:20-bk-10554-DS           Doc 454 Filed 11/13/20 Entered 11/13/20 14:55:42     Desc
                                              Main Document Page 9 of 9


                  1     Counterparty and      Contract      Subject Matter        Vendor          Cure
                            Address            Type                               Assignee       Amount
                  2

                  3        Jay Carter                     4212 W. Desert Cove     ResCare        $1,600.00
                         515 E Carefree       Property   Phoenix, Arizona 85029
                  4        Hwy #392            Lease
                       Phoenix, AZ 85085
                  5

                  6

                  7

                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
FAEGRE DRINKER
BIDDLE & REATH        ACTIVE.125450103.01
                                                                 -5-                 CASE NO. 9:20-BK-10554-DS
